  Case 19-67801-wlh            Doc 19 Filed 02/12/20 Entered 02/13/20 01:17:50                           Desc Imaged
                                     Certificate of Notice Page 1 of 4
                                UNITED STATES BANKRUPTCY COURT

                                         Northern District of Georgia

In     Debtor(s)
Re:    Jessica Ribis Keir                           Case No.: 19−67801−wlh
       4256 Glenlake Pkwy                           Chapter: 7
       Kennesaw, GA 30144                           Judge: Wendy L. Hagenau

       xxx−xx−5902



      DISCHARGE OF DEBTOR(S) WITH ORDER APPROVING TRUSTEE'S REPORT OF NO
             DISTRIBUTION, CLOSING ESTATE AND DISCHARGING TRUSTEE



     It appearing that the debtor is entitled to a discharge, IT IS ORDERED: The debtor is granted a
discharge under section 727 of title 11, United States Bankruptcy Code, (the Bankruptcy Code).

       It further appears that the trustee in the above styled case has filed a report of no distribution and said
Trustee has performed all other and further duties required in the administration of said estate; accordingly,
it is hereby

 ORDERED that the said estate is closed; that the Trustee is discharged from and relieved of said trust.




                                                    Wendy L. Hagenau
                                                    United States Bankruptcy Judge



Dated: February 10, 2020

Form 182




                   SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION
                  REGARDING THE BANKRUPTCY DISCHARGE IN A CHAPTER 7 CASE
  Case 19-67801-wlh           Doc 19 Filed 02/12/20 Entered 02/13/20 01:17:50                         Desc Imaged
                                    Certificate of Notice Page 2 of 4
FORM 182 continued
                 EXPLANATION OF BANKRUPTCY DISCHARGE IN A CHAPTER 7 CASE

      This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case and it
does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
or other property, or to take any other action to collect a discharged debt from the debtor. [In a case involving
community property: There are also special rules that protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required to pay
damages and attorney's fees to the debtor.
      However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against
the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a
debtor may voluntarily pay any debt that has been discharged.

      This discharge does not affect any property of the estate as defined by section 541 of the Bankruptcy Code, and
the automatic stay of section 362(a) of the Bankruptcy Code continues to apply to any property of the estate unless
and until the automatic stay has been terminated by order of the court or expires pursuant to section 362(c) of the
Bankruptcy Code. Such property remains subject to administration by the trustee on behalf of the bankruptcy estate.

Debts That are Discharged

       The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but
not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was
begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
owed when the bankruptcy case was converted.)

Debts that are Not Discharged.

     Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

     a. Debts for most taxes;
     b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);
     c. Debts that are domestic support obligations;
     d. Debts for most student loans;
     e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;
     f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft
        while intoxicated;
     g. Some debts which were not properly listed by the debtor;
     h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
        discharged;
     i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
        compliance with the Bankruptcy Code requirements for reaffirmation of debts.
      j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
        Plan for federal employees for certain types of loans from these plans (in a case filed on or after October 17,
     2005).


       This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.

     This Bankruptcy Discharge is an important document that you should retain in the event a copy is
needed in the future. If you request a copy from the Clerk's Office at a later date, you will be required to pay a
fee.
      Case 19-67801-wlh        Doc 19 Filed 02/12/20 Entered 02/13/20 01:17:50                Desc Imaged
                                     Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Georgia
In re:                                                                                 Case No. 19-67801-wlh
Jessica Ribis Keir                                                                     Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113E-9          User: admin                  Page 1 of 2                   Date Rcvd: Feb 10, 2020
                              Form ID: 182                 Total Noticed: 45


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 12, 2020.
db             +Jessica Ribis Keir,    4256 Glenlake Pkwy,     Kennesaw, GA 30144-7139
cr             +VW Credit, Inc.,    14841 DALLAS PARKWAY, SUITE 425,     Dallas, TX 75254-8067
22730202        Dept of Ed/Navient,    113 Justison St.,    3rd Floor,    Wilmington, DE 19801
22730204        Equifax,   PO Box 740241,     Atlanta, GA 30374-0241
22730205        Experian,    PO Box 9701,    Allen, TX 75013-9701
22730207       +Hampton Cove HOA,    180 Old Hwy 431 #F,    Owens Cross Roads, AL 35763-9274
22730209       +I.Q. Data International,     Riverstone Residential Group,    P.O. Box 2706,
                 Lynnwood, WA 98036-2706
22730213       +LCA Collections,    PO Box 2240,    Burlington, NC 27216-2240
22730212        LabCorp,   PO Box 2240,    Burlington, NC 27216-2240
22730214        Loancare Servicing Center,     3637 Sentara Way,    Virginia Beach, VA 23452-4262
22730215        NorthSide Hospital,    P.O. Box 101757,    Atlanta, GA 30392-1757
22730216       +Notting Hill GA,    350 Perimeter Center N,     Atlanta, GA 30346-3424
22730217        PHH Mortgage Svs,    PO Box 5459,    Mount Laurel, NJ 08054-5459
22730218       +Post Crossing Apartments,     4777 Ashford Dunwoody Rd,    Atlanta, GA 30338-5551
22730226       +The Bricks Perimeter Center AP,     302 Perimeter Center N,    Atlanta, GA 30346-2488
22730227       +Trans Union,    PO Box 1000,    Chester, PA 19016-1000
22730228      ++U S DEPARTMENT OF EDUCATION,     P O BOX 5609,    GREENVILLE TX 75403-5609
               (address filed with court: US Department of Edu Afsa,       PO Box 7202,    Utica, NY 13504)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +EDI: RMSC.COM Feb 11 2020 03:19:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
22730191       +EDI: GMACFS.COM Feb 11 2020 03:18:00      Ally Financial,    PO Box 380901,
                 Minneapolis, MN 55438-0901
22730192       +EDI: AMEREXPR.COM Feb 11 2020 03:19:00      American Express,    PO Box 981537,
                 El Paso, TX 79998-1537
22730193        EDI: BANKAMER.COM Feb 11 2020 03:19:00      Bank of America,    P.O. Box 982238,
                 El Paso, TX 79998-2238
22730194        EDI: BMW.COM Feb 11 2020 03:19:00      BMW Financial Services,    5550 Britton Pkwy,
                 Hilliard, OH 43026-7456
22730195       +E-mail/Text: bankruptcy@cavps.com Feb 10 2020 23:10:29       Cavalry Portfolio Services LLC,
                 500 Summit Lake Drive,    Suite 400,   Valhalla, NY 10595-2322
22730196        EDI: CITICORP.COM Feb 11 2020 03:19:00      Citibank,    PO Box 6241,
                 Sioux Falls, SD 57117-6241
22730197       +EDI: CITICORP.COM Feb 11 2020 03:19:00      Citicards CBNA,    701 E 60th St N.,
                 Sioux Falls, SD 57104-0432
22730198       +EDI: WFNNB.COM Feb 11 2020 03:19:00      Comenity Bank/Buckle,    PO Box 182789,
                 Columbus, OH 43218-2789
22730199        EDI: WFNNB.COM Feb 11 2020 03:19:00      Comenity Bank/Express,    PO Box 182789,
                 Columbus, OH 43218-2789
22730200        EDI: WFNNB.COM Feb 11 2020 03:19:00      Comenity Bank/Limited,    PO Box 182789,
                 Columbus, OH 43218-2789
22730201       +EDI: CCS.COM Feb 11 2020 03:18:00      Credit Collection Servic,    PO Box 9134,
                 Needham Heights, MA 02494-9134
22730203       +EDI: TSYS2.COM Feb 11 2020 03:19:00      DSNB/Macy’s,    PO Box 8218,    Mason, OH 45040-8218
22730206        EDI: GADEPTOFREV.COM Feb 11 2020 03:18:00      Georgia Department of Revenue,
                 Bankruptcy Section,    PO Box 161108,   Atlanta, GA 30321-1108
22730208       +E-mail/Text: HWIBankruptcy@hunterwarfield.com Feb 10 2020 23:09:54        Hunter Warfield Inc,
                 4620 Woodland Corporate Blvd,    Tampa, FL 33614-2415
22730210        EDI: IRS.COM Feb 11 2020 03:19:00      Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
22730211       +EDI: CHASE.COM Feb 11 2020 03:19:00      JPMCB Card Services,    PO Box 15369,
                 Wilmington, DE 19850-5369
22734194       +EDI: PRA.COM Feb 11 2020 03:18:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
22730221       +EDI: RMSC.COM Feb 11 2020 03:19:00      SYNCB/Belk,    PO Box 965005,    Orlando, FL 32896-5005
22730222       +EDI: RMSC.COM Feb 11 2020 03:19:00      SYNCB/Care Credit,    PO Box 965036,
                 Orlando, FL 32896-5036
22730219       +EDI: RMSC.COM Feb 11 2020 03:19:00      Syncb/Banana Republic,    PO Box 965036,
                 Orlando, FL 32896-5036
22730220        EDI: RMSC.COM Feb 11 2020 03:19:00      Syncb/Bassett,    PO Box 965036,    Orlando, FL 32896-5036
22730223       +EDI: RMSC.COM Feb 11 2020 03:19:00      Syncb/Gap DC,    PO Box 965036,    Orlando, FL 32896-5036
22730224        EDI: RMSC.COM Feb 11 2020 03:19:00      Syncb/Sams Club,    PO Box 965005,
                 Orlando, FL 32896-5005
22730225        EDI: RMSC.COM Feb 11 2020 03:19:00      Synchrony Networks,    PO Box 965036,
                 Orlando, FL 32896-5036
22730229       +EDI: USAA.COM Feb 11 2020 03:18:00      USAA Saving Bank,    10750 McDermott,
                 San Antonio, TX 78288-1600
22734991        E-mail/Text: usagan.bk@usdoj.gov Feb 10 2020 23:09:40       United States Attorney,
                 Northern District of Georgia,    75 Ted Turner Drive SW, Suite 600,     Atlanta GA 30303-3309
22730230       +E-mail/Text: vci.bkcy@vwcredit.com Feb 10 2020 23:10:09       VW Credit INC,    PO Box 3,
                 Hillsboro, OR 97123-0003
                                                                                               TOTAL: 28
        Case 19-67801-wlh             Doc 19 Filed 02/12/20 Entered 02/13/20 01:17:50                               Desc Imaged
                                            Certificate of Notice Page 4 of 4


District/off: 113E-9                  User: admin                        Page 2 of 2                          Date Rcvd: Feb 10, 2020
                                      Form ID: 182                       Total Noticed: 45


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 12, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 10, 2020 at the address(es) listed below:
              Jeffrey B. Kelly   on behalf of Debtor Jessica Ribis Keir kellycourtnotices@gmail.com,
               Kellygabankruptcy@gmail.com
              John Lewis, Jr.    jlewis@iq7technology.com
              Lisa F. Caplan   on behalf of Creditor    LakeView Loan Servicing, LLC. lcaplan@rubinlublin.com,
               akhosla@rubinlublin.com;nbrown@rubinlublin.com;mhashim@rubinlublin.com;ruluecf@gmail.com;BKRL@ecf
               .courtdrive.com;rmoss@rlselaw.com
              Office of the United States Trustee    ustpregion21.at.ecf@usdoj.gov
                                                                                             TOTAL: 4
